Appeal from a decision of the Workmen’s Compensation Board, filed January 23, 1976. Claimant was awarded nonoccupational disability benefits pursuant to article 9 of the Workmen’s Compensation Law (Disability Benefits Law) for a period of disability resulting from an abnormal pregnancy. Appellants’ argument that subdivision 3 of section 205 of the Disability Benefits Law specifically excludes benefits for any disability caused by or arising in connection with a pregnancy has now been rendered moot. In considering this particular exclusion the Court of Appeals has recently held that the employer is not relieved thereby from the necessity of complying with the mandate of the Human Rights Law prohib*913iting discrimination in employment based on sex, and that it is impermissibly discriminatory to single out pregnancy for treatment different from that accorded other instances of physical impairment or disability (Brooklyn Union Gas Co. v New York State Human Rights Appeal Bd.., 41 NY2d 84). Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Koreman, P. J., Greenblott, Mahoney, Main and Larkin, JJ., concur.